Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 1 of 24             PageID #: 1946




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAI‘I

     UNITED STATES OF AMERICA,                          Case No. 14-cr-00577-DKW

                   Plaintiff,                           ORDER DENYING
                                                        DEFENDANT’S MOTION FOR A
            vs.                                         SENTENCE REDUCTION

     PATRICIA ARUDA,

                   Defendant.


           Approximately 59 months into her 130-month term of imprisonment, inmate

 Patricia Aruda asks the Court to reduce her prison sentence “to time served” because

 the rising number of COVID-19 cases at the medical facility where she is

 incarcerated, combined with her health conditions, constitute what she believes are

 “extraordinary and compelling” circumstances that warrant a sentence reduction

 under 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. No. 155-1 at 3–10.

           Although Aruda’s current situation rises to the level of “extraordinary and

 compelling,” she still poses a danger to the community, and the Court is not

 persuaded that the sentencing factors under 18 U.S.C. Section 3553(a) counsel in

 favor of releasing her, particularly when she has served less than half of her term of

 imprisonment.1 Accordingly, Aruda’s motion is DENIED.



 1
     See 18 U.S.C. § 3582(c)(1); U.S.S.G. § 1B1.13 cmt. n.1.
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 2 of 24          PageID #: 1947




                   FACTUAL & PROCEDURAL BACKGROUND

       On April 29, 2015, Patricia Aruda pled guilty to possession with the intent to

 distribute 500 grams or more of a mixture or substance containing a detectable

 amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

 Dkt. Nos. 11, 61; Dkt. No. 115, ¶¶ 1, 5. Aruda was ultimately held responsible for

 1,407.2 grams (3.1 pounds) of high-purity methamphetamine, also known as “ice”;

 and 476.84 grams (1.05 pounds) of generic methamphetamine. Dkt. No. 115, ¶¶ 22,

 30–31; cf. U.S.S.G. § 2D1.1 cmt. n.8. She was also in possession of $18,500 in drug

 proceeds discovered during a law enforcement search of her residence. Dkt. No.

 115, ¶¶ 21, 29.

       Aruda’s offense carried a minimum term of 10 years’ imprisonment and at

 least 5 years’ supervised release, with a maximum term of life in prison. Dkt. No.

 115, ¶¶ 96, 99; 21 U.S.C. § 841(b)(1)(A). After accounting for the offense level and

 Aruda’s prior criminal history, the Sentencing Guidelines yielded a recommended

 range of 151 to 188 months’ imprisonment. Dkt. No. 115, ¶¶ 97, 100. While Aruda

 was on pretrial release awaiting sentencing, she admitted to testing positive for

 methamphetamine on April 28, 2015. Id. at ¶ 7. The Court reprimanded Aruda and

 again released her on the previously imposed bail conditions, id., but roughly four

 months later, Aruda was again arrested for having tested positive for




                                         -2-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 3 of 24                  PageID #: 1948




 methamphetamine. Id. at ¶ 7a. As a result, on August 7, 2015, the Court revoked

 Aruda’s pretrial release and remanded her into federal custody. Id.; Dkt. No. 79.

        On December 7, 2015, after adopting the presentence investigation report

 (PSR) in full, Dkt. No. 121, the Court sentenced Aruda to 130 months’ imprisonment

 followed by five years’ supervised release—a sentence below the Guidelines range.

 Dkt. No. 121, 122.

        Aruda is currently 54 years of age and incarcerated at Carswell Federal

 Medical Center (FMC),2 a low-security all-female medical facility in Tarrant

 County, Texas.3 Aruda’s most recent medical records indicate she is 5 feet 2 inches

 tall and weighs 168 pounds (Body Mass Index of 30.7), Dkt. No. 155-18 at 166; Dkt.

 No. 160-14 at 3, and that she currently has the following mental and physical health

 conditions: hypothyroidism; obesity; bipolar disorder; anxiety and depression;

 arthritis; urinary and fecal incontinence; and high cholesterol. Dkt. No. 155-18 at 7,

 16–17, 26, 39–41, 48–49, 54, 57, 104; Dkt. No. 160-14 at 2–3, 5, 28. Aruda has

 served approximately 59 months of her 130-month sentence and, with good

 behavior, is projected to be released on October 2, 2024. Dkt. No. 155-14 at 3.4




 2
   Find an Inmate, FEDERAL BUREAU OF PRISONS (BOP), https://www.bop.gov/inmateloc/ (last
 visited July 14, 2020).
 3
   FMC Carswell, BOP, https://www.bop.gov/locations/institutions/crw/ (last visited July 14,
 2020).
 4
   See also supra n.2.
                                              -3-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 4 of 24                    PageID #: 1949




                                STANDARD OF REVIEW

        “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must be

 “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Congress carved out such

 an exception in 18 U.S.C. Section 3582(c)(1)(A)(i), as amended by the First Step

 Act of 2018 (FSA), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018).5

 Under Section 3582(c)(1)(A)(i), courts may “modify a term of imprisonment”

 where, as here, the inmate files a motion, if three requirements are satisfied:

        (1) the inmate “has fully exhausted all administrative rights to appeal a failure
        of the [BOP] to bring a motion” on behalf of the inmate “or the lapse of 30
        days from the receipt of such a request” by the relevant warden;6

        (2) the inmate has established that “extraordinary and compelling reasons
        warrant such a reduction” and that “such a reduction is consistent with
        applicable policy statements issued by the Sentencing Commission”; and


 5
   The FSA amended the procedural requirements under Section 3582(c)(1)(A) to permit inmates
 to directly petition courts for a sentence reduction, whereas pre-amendment, an inmate could
 only petition the BOP Director, who then had the discretion to move the court to reduce the
 inmate’s sentence based upon “extraordinary and compelling reasons.” See FSA § 603(b), 132
 Stat. at 5239; U.S.S.G. § 1B1.13 cmt. n.4.; see also United States v. Rodriguez, 424 F. Supp. 3d
 674, 680 (N.D. Cal. 2019); United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019).
 6
   The Government concedes that Aruda has satisfied the statutory exhaustion requirements. Dkt.
 No. 159 at 4.
                                               -4-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 5 of 24           PageID #: 1950




       (3) the court has “consider[ed] the factors set forth in [18 U.S.C. Section]
       3553(a)” and found that the inmate is “not a danger to the safety of any other
       person or the community, as provided under [18 U.S.C. Section] 3142(g).”

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The inmate

 bears the burden of establishing the requirements for a sentence reduction by a

 preponderance of the evidence. See, e.g., United States v. Sprague, 135 F.3d 1301,

 1306–07 (9th Cir. 1998); see also United States v. Jones, 836 F.3d 896, 899 (8th Cir.

 2016); United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); Walton v.

 Ariz., 497 U.S. 639, 650 (1990) (holding that a defendant’s due process rights “are

 not violated by placing on him the burden of proving mitigating circumstances

 sufficiently substantial to call for leniency.”), overruled on other grounds by Ring v.

 Ariz., 536 U.S. 584, 609 (2002).

                                    DISCUSSION

       The parties contest the second and third requirements for a sentence reduction

 under Section 3582(c)(1)(A)(i), as outlined above. For the reasons that follow,

 Aruda has satisfied the second requirement but falters on the third.

 I.    Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing of

 “extraordinary and compelling reasons,” and only if “such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission” (the

 “Commission”). Because Aruda has shown that (1) she has one condition that puts

                                          -5-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 6 of 24              PageID #: 1951




 her at a high risk of becoming seriously ill from COVID-19 (obesity); (2) there is a

 high risk she may become infected by virtue of the unusually high number of

 COVID-19 cases among the inmate population at FMC Carswell; and (3) if she did

 become infected, her ability “to provide self-care within the . . . correctional facility”

 would be “substantially diminishe[d]” such that she may “not [be] expected to

 recover,” Aruda’s circumstances constitute “extraordinary and compelling.” See

 U.S.S.G. § 1B1.13 cmt. n.1(A).

       A.     The Commission’s Commentary in U.S.S.G. § 1B1.13 Defining
              “Extraordinary and Compelling” is Binding on Federal Courts

       Congress did not delineate the bounds for what constitutes “extraordinary and

 compelling,” except to state that “[r]ehabilitation of the defendant alone” is not

 enough.    28 U.S.C. § 994(t).      Instead, Congress directed the Commission to

 promulgate policy statements “describ[ing] what should be considered extraordinary

 and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples.” Id. The Commission did just that under Application

 Note 1 to U.S.S.G. § 1B1.13, albeit prior to the enactment of the FSA. The

 Commission outlined the following four categories of circumstances that may

 constitute “extraordinary and compelling reasons” for a sentence reduction:

       (A) the inmate is “suffering from a terminal illness,” or a “serious” physical
       or cognitive condition “that substantially diminishes” the inmate’s ability “to
       provide self-care within the environment of a correctional facility and from
       which he or she is not expected to recover”;

                                            -6-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 7 of 24                    PageID #: 1952




        (B) the defendant is at least 65 years old, is “experiencing a serious
        deterioration in physical or mental health because of the aging process,” and
        “has served at least 10 years or 75 percent of his or her term of imprisonment,
        whichever is less”;

        (C) family circumstances involving “the death or incapacitation of the
        caregiver of the defendant’s minor child,” or the “incapacitation of the
        defendant’s spouse or registered partner,” leaving the inmate as “the only
        available caregiver for the spouse or registered partner”; or

        (D) “[a]s determined by the Director of the [BOP],” in the inmate’s case there
        is “an extraordinary and compelling reason other than, or in combination
        with,” the other three reasons described.

 See U.S.S.G. § 1B1.13 cmt. n.1.

        Because several district courts have concluded that the policy statement is

 “outdated” and does not account for the fact that an inmate may now seek relief

 directly from the court,7 Aruda argues the definition of “extraordinary and

 compelling” is no longer limited to the examples set forth in the Commission’s

 policy statement above, and the Court is free to “independently” make that

 determination.8 Dkt. No. 155-1 at 3 & n.2; Dkt. No. 160 at 9–11. But as Aruda

 acknowledges, Dkt. No. 160 at 10, this Court has rejected such a freewheeling

 approach to compassionate release.9


 7
   The Commission “has not amended the Guidelines following the First Step Act and cannot do
 so until it again has four voting commissioners.” See, e.g., Brown, 411 F. Supp. 3d at 449
 (citations omitted)).
 8
   See, e.g., Rodriguez, 424 F. Supp. 3d at 681 (collecting cases); Singui, 2020 WL 2523114, at *4
 (C.D. Cal. May 18, 2020) (collecting cases); United States v. Beck, 425 F. Supp. 3d 573, 583
 (M.D.N.C. 2019); United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *7
 (E.D. Va. Mar. 16, 2020).
 9
   See United States v. Kealoha, No. CR 04-00265, 2020 WL 3735773, at *5–6 (D. Haw. July 6,
                                               -7-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 8 of 24              PageID #: 1953




       Courts are not at liberty to treat the Commission’s commentary as merely

 “persuasive,” “of only limited authority,” or “not binding on the federal courts.”

 Stinson v. United States, 508 U.S. 36, 39, 44–47 (1993) (citation omitted). In

 Stinson, the Supreme Court announced “the standard that governs the decision

 whether particular interpretive or explanatory commentary is binding.” Id. at 43.

 There, the Court explained:

       The Sentencing Commission promulgates the guidelines by virtue of an
       express congressional delegation of authority for rulemaking, and
       through the informal rulemaking procedures. Thus, the guidelines are
       the equivalent of legislative rules adopted by federal agencies. The
       functional purpose of commentary (of the kind at issue here) is to assist
       in the interpretation and application of those rules, which are within the
       Commission’s particular area of concern and expertise and which the
       Commission itself has the first responsibility to formulate and
       announce. In these respects this type of commentary is akin to an
       agency’s interpretation of its own legislative rules. As we have often
       stated, provided an agency’s interpretation of its own regulations does
       not violate the Constitution or a federal statute, it must be given
       “controlling weight unless it is plainly erroneous or inconsistent with
       the regulation.”

 Stinson, 508 U.S. at 44–45 (internal citations omitted) (quoting Bowles v. Seminole

 Rock & Sand Co., 325 U.S. 410, 414 (1945)).                Thus, the Court held that

 “commentary in the Guidelines Manual that interprets or explains a guideline is




 2020); United States v. Kazanowski, No. 15-CR-00459, 2020 WL 3578310, at *6 (D. Haw. July
 1, 2020); United States v. Lum, No. 18-CR-00073, 2020 WL 3472908, at *3 (D. Haw. June 25,
 2020).
                                            -8-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 9 of 24                    PageID #: 1954




 authoritative unless it violates the Constitution or a federal statute, or is inconsistent

 with, or a plainly erroneous reading of, that guideline.” Id. at 38.10

        Here, the FSA only amended the procedural requirements under Section

 3582(c)(1). See supra n.5. An inmate may now personally petition a court under

 Section 3582(c)(1). The mere fact that the Commission has not accounted for this

 change in U.S.S.G. § 1B1.13 simply means a court must nevertheless entertain a

 motion from an inmate. But this does not nullify the Commission’s entire policy

 statement or the commentary defining “extraordinary and compelling,” nor does it

 somehow render that guidance “outdated.”               See 18 U.S.C. § 3553(a)(5) (any

 “pertinent policy statement” is to be considered “subject to any amendments made

 to such policy statement by act of Congress (regardless of whether such amendments

 have yet to be incorporated by the Sentencing Commission into the amendments

 issued under section 994(p) of title 28.”)). For the same reason, Application Note

 1(D) to U.S.S.G. § 1B1.13 is not inconsistent with Section 3582(c)(1). Contrary to

 what Aruda argues, Note 1(D) is not a “catch-all” provision through which the Court

 may take the place of the BOP Director and identify some “other” extraordinary and



 10
   Although Stinson was decided before United States v. Booker, 543 U.S. 220, 246 (2005), in
 which the Supreme Court held that the Guidelines are advisory, not mandatory, the Supreme
 Court later held in Dillon that Booker is inapplicable in sentence-modification proceedings under
 18 U.S.C. § 3582(c)(2) because such proceedings are fundamentally different, see Dillon v.
 United States, 560 U.S. 817, 828–30 (2010), and, as such, the relevant Guidelines policy
 statement “constrained” courts. See id. at 825–27. The same rationale applies to Section
 3582(c)(1), the companion statutory provision to the one addressed in Dillon.
                                               -9-
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 10 of 24                  PageID #: 1955




  compelling reason for an inmate’s early release. Dkt. No. 160 at 10–11. Note 1(D)

  still applies “with full force if the Director invokes it in moving for a sentence

  reduction,” and the “fact that Note 1(D) is unavailable if the defendant moves for a

  sentence reduction does not render it inconsistent with § 3582(c)(1)(A)(i); rather,

  Note 1(D) is simply inoperative in that circumstance.” See, e.g., United States v.

  Rollins, No. 99 CR 771-1, 2020 WL 3077593, at *1–2 (N.D. Ill. June 10, 2020).

  Indeed, in enacting the FSA, Congress did not alter the meaning of “extraordinary

  and compelling,” nor did it revoke the Commission’s authority to define that phrase.

  See Mistretta v. United States, 488 U.S. 361, 393–94 (1989) (Congress may “revoke

  or amend any or all of the Guidelines . . . at any time”).

         Therefore, because Application Note 1 to U.S.S.G. § 1B1.13 does not run

  afoul of the Constitution or a federal statute, and is not “plainly erroneous or

  inconsistent” with Section 1B1.13, the Commission’s “commentary is a binding

  interpretation of the phrase ‘[extraordinary and compelling].’” Stinson, 508 U.S. at

  47; see also Dillon, 560 U.S. at 824 (explaining that a district court’s discretion to

  modify a sentence under Section 3582(c)(2) is “constrained by the Commission’s

  statements”).11 In so holding, this Court is among the numerous district courts that,




  11
    Numerous courts have appropriately turned to Stinson and reached the same conclusion. See,
  e.g., United States v. Garcia, No. 4:05-CR-40098, 2020 WL 2039227, at *3–5 (C.D. Ill. Apr. 28,
  2020); United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at *3–4 (W.D.
  Wash. June 10, 2020) (citing nine other decisions); Rollins, 2020 WL 3077593, at *1–2.
                                              - 10 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 11 of 24                 PageID #: 1956




  for various reasons, “continue to follow the guidance of the Sentencing

  Commission’s policy statement limiting the scope of ‘extraordinary and compelling

  reasons’ that warrant compassionate release under § 3582(c)(1).”12

         B.     Analysis: Extraordinary and Compelling Reasons

         Aruda contends her circumstances are “extraordinary and compelling”

  because her medical conditions—i.e., “actinic keratosis (pre-cancerous skin

  lesions)” resulting in “topical chemotherapy treatments from 2017-2019,” as well as

  “obesity, high cholesterol, anxiety, depression, thyroid complications, and recent

  suspicion of cancer resulting in at least two biopsies”—increase her “risk for serious

  complications should she contract COVID-19” at Carswell FMC. Dkt. No. 155-1 at

  3–4. In that regard, the only relevant “extraordinary and compelling” scenario

  identified by the Commission is subpart (A) of the Commission’s application note.

  See U.S.S.G. § 1B1.13 cmt. n.1(A).13 The Court concludes Aruda has carried her

  burden under that provision.




  12
     See, e.g., Riley v. United States, No. C19-1522 JLR, 2020 WL 1819838, at *8 (W.D. Wash.
  Apr. 10, 2020); Eberhart, 2020 WL 1450745, at *2; United States v. Gonzalez, No. 2:18-CR-
  0232-TOR-15, 2020 WL 1536155, at *2 (E.D. Wash. March 31, 2020); United States v. Gross,
  No. 2:04-CR-032-RMP, 2019 WL 3538967, at *2 (E.D. Wash. Aug. 2, 2019); United States v.
  Shields, No. 12-CR-00410-BLF-1, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019).
  13
     Aruda does not contend that the BOP Director has determined that there exists in this case
  some “other” extraordinary or compelling reason to reduce her sentence. See U.S.S.G. § 1B1.13
  cmt. n.1(D).
                                              - 11 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 12 of 24            PageID #: 1957




        Although there is a heightened risk for the virus to spread in correctional

  facility environments,14 standing alone, an inmate’s concerns about possible

  exposure to COVID-19 in the abstract are not enough to warrant an inmate’s early

  release. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); Riley,

  2020 WL 1819838, at *7 (collecting cases). That type of general concern is shared

  by the public at large, as well as by all incarcerated individuals.

        Rather, to establish “extraordinary and compelling reasons” stemming from

  the current coronavirus pandemic, and for such a finding to be consistent with

  Application Note 1 to U.S.S.G. § 1B1.13, an inmate must necessarily establish the

  following three elements by a preponderance of the evidence: (1) the inmate is

  “suffering from a terminal illness,” or a “serious” physical or cognitive condition;

  (2) that condition puts the inmate at a high risk of becoming seriously ill from

  COVID-19; and (3) if the inmate were to contract COVID-19, the inmate’s ability

  “to provide self-care within the . . . correctional facility” would be “substantially

  diminishe[d]” and the inmate would “not [be] expected to recover.” See U.S.S.G.

  § 1B1.13 cmt. n.1(A). Aruda’s current situation satisfies all three prongs.




  14
   See generally Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
  Correctional and Detention Facilities, CENTERS FOR DISEASE CONTROL AND PREVENTION (CDC)
  (May 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
  detention/guidance-correctional-detention.html (last visited July 1, 2020).
                                           - 12 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 13 of 24                         PageID #: 1958




         First, only one of Aruda’s identified health conditions, obesity, is among the

  list of conditions recognized by the CDC that render an individual at an “increased

  risk of severe illness from COVID-19.” The CDC has stated that individuals at an

  “increased risk of severe illness from COVID-19” include people “aged 65 years

  and older,”15 as well as people of all ages with the following underlying health

  conditions: (i) “Chronic kidney disease”; (ii) “COPD (chronic obstructive

  pulmonary disease)”; (iii) “Immunocompromised state (weakened immune system)

  from solid organ transplant”; (iv) “Obesity (body mass index [BMI] of 30 or

  higher)”; (v) “Serious heart conditions, such as heart failure, coronary artery disease,

  or cardiomyopathies”; (vi) “Sickle cell disease”; and (vii) “Type 2 diabetes

  mellitus.”16     Based on Aruda’s BMI of 30.7, she meets the CDC’s criteria for


  15
     See Coronavirus Disease 2019 (COVID-19): People Who Are at Increased Risk for Severe
  Illness – Older Adults, CDC (June 25, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
  extra-precautions/older-adults.html (last visited July 6, 2020). The CDC states in broad terms
  that “[a]s you get older, your risk for severe illness from COVID-19 increases,” i.e., “people in
  their 50s are at higher risk for severe illness than people in their 40s,” “people in their 60s or 70s
  are, in general, at higher risk for severe illness than people in their 50s,” and that the “greatest
  risk for severe illness from COVID-19 is among those aged 85 or older.” Because the CDC also
  notes that “8 out of 10 COVID-19-related deaths reported in the United States have been among
  adults aged 65 years and older,” id., for purposes of this motion, the Court will consider age 65
  as the threshold for determining whether extraordinary and compelling circumstances exist, a
  threshold that Aruda does not meet and has not identified as a basis for her motion.
  16
     See Coronavirus Disease 2019 (COVID-19): People Who Are at Increased Risk for Severe
  Illness – People of Any Age with Underlying Medical Conditions, CDC (June 25, 2020)
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
  conditions.html (last visited July 6, 2020). The CDC also notes that people with the following
  conditions “might be at an increased risk for severe illness from COVID-19”: Asthma (moderate-
  to-severe); cerebrovascular disease (affects blood vessels and blood supply to the brain); cystic
  fibrosis; hypertension or high blood pressure; immunocompromised state (weakened immune
  system) from blood or bone marrow transplant, immune deficiencies, HIV, use of
  corticosteroids, or use of other immune weakening medicines; neurologic conditions, such as
                                                  - 13 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 14 of 24                    PageID #: 1959




  obesity. But aside from obesity, Aruda does not suffer from any of the other

  conditions in the above list provided by the CDC. Although Aruda argues that some

  of her other conditions “can weaken the immune system,” she is not in an

  “[i]mmunocompromised state . . . from solid organ transplant.” Cf. Dkt. No. 155-1

  at 4–7. Not every physical or cognitive condition that impairs immune function can

  be a risk factor if “extraordinary and compelling” is to have any meaning. In any

  event, Aruda admits her topical skin cancer treatments ended in 2019, and “she appears

  to have recovered.” Dkt. No. 160 at 6–7.17 Neither health conditions that an inmate

  once suffered from nor “suspected” diagnoses have any bearing on whether an inmate’s

  current situation is “extraordinary and compelling.” Id. Nonetheless, according to the

  CDC, Aruda’s obesity is enough to put her at an increased risk of severe illness from

  COVID-19.

         Second, in order for Aruda’s obesity (or any of her conditions) to matter,

  insofar as an “extraordinary and compelling” finding is concerned, Aruda must (at

  the very least) show that there is a high risk of contracting the virus because there

  are positive COVID-19 cases at Carswell FMC where she is incarcerated. Aruda

  has done just that.




  dementia; liver disease; pregnancy; pulmonary fibrosis (having damaged or scarred lung tissues);
  smoking; thalassemia (a type of blood disorder); and Type 1 diabetes mellitus. Id. (emphasis
  added).
  17
     See also Dkt. No. 155-18 at 16, 18, 83, 127, 153; Dkt. No. 160-14 at 26, 63–65, 67, 75.
                                               - 14 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 15 of 24                     PageID #: 1960




         Here, the risk of Aruda contracting COVID-19 at Carswell FMC is not

  speculative or remote. Carswell FMC currently houses a total of 1,373 inmates (i.e.,

  1,133 inmates at the FMC and 240 at the Camp).18 As of the date of this Order, the

  BOP’s coronavirus-related data indicates that Carswell FMC—with 190 inmate

  cases; 3 staff cases; 2 inmate deaths; and 0 staff deaths—has the fifth highest number

  of inmate COVID-19 cases out of all BOP facilities.19 In other words, nearly 14%

  of the inmate population at Carswell FMC is infected with the virus. To put that in

  perspective, all of the counties in Texas are below 5%.20 Particularly troubling,

  during the parties’ briefing on the instant motion alone, the number of inmate cases

  at Carswell FMC has increased exponentially, as there were 2 cases on June 16,

  2020, Dkt. No. 155-1 at 10; 51 cases on July 6, Dkt. No. 160-3; 65 cases on July 8,

  Dkt. No. 160-4; and now there are 190 cases. In light of the high number of COVID-

  19 cases among the inmate population and the fact that this number has spiked over




  18
     FMC Carswell, BOP, https://www.bop.gov/locations/institutions/crw/ (last visited July 14,
  2020).
  19
     See COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
  visited July 17, 2020). On this public website containing the coronavirus-related data for BOP
  facilities, the BOP notes that it “will update the open COVID-19 confirmed positive test
  numbers, recoveries, and the number of COVID-19 related deaths daily at 3:00 p.m.,” and
  because the BOP “has begun additional testing of asymptomatic inmates to assist in slowing
  transmissions within a correctional setting,” the data is expected to reflect an increase in the
  number of COVID-19 positive tests. Id.
  20
     See Cases by County, CDC (June 15, 2020), https://www.cdc.gov/coronavirus/2019-
  ncov/cases-updates/county-map.html (last visited July 15, 2020) (noting cases per 100,000
  residents and total deaths).
                                                - 15 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 16 of 24                PageID #: 1961




  the past 30 days, the Court concludes there is a high risk of Aruda contracting the

  virus at Carswell FMC.

         Lastly, Aruda has shown that, should she contract the virus, Carswell FMC is

  likely less equipped to treat her than if she were not incarcerated. Although the BOP

  reports taking measures to prevent the spread of the virus, which are as extensive (if

  not more) than those implemented in cities and states,21 the recent and unusually high

  number of COVID-19 cases among the inmate population at Carswell FMC suggests

  that practices are below par at the facility, despite its status as a federal medical

  center. Moreover, the first coronavirus-related inmate death at Carswell FMC

  occurred on April 28, 2020; the inmate was 30 years of age and had a pre-existing

  medical condition. Dkt. No. 155-1 at 10–11. This is cause for concern considering

  Aruda reports that inmates are in lockdown, and she is “unable to go to the medical”

  unless she has chest pains, but there are “NO DOCTORS!” Dkt. No. 155-7.

  Assuming this is true, and in light of recent events at Carswell FMC, the Court

  concludes that should Aruda become infected with the coronavirus, it is likely that

  Aruda’s ability “to provide self-care within the . . . correctional facility” would be




  21
    See generally BOP Implementing Modified Operations, BOP, https://www.bop.gov/
  coronavirus/covid19_status.jsp (last visited July 15, 2020); A BOP COVID-19 Overview, BOP,
  https://www.bop.gov/coronavirus/overview.jsp#bop_emergency_response (last visited July 15,
  2020).
                                             - 16 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 17 of 24                     PageID #: 1962




  “substantially diminishe[d]” and Aruda would “not [be] expected to recover.” See

  U.S.S.G. § 1B1.13 cmt. n.1(A).22

         Accordingly, Aruda has carried her burden of showing that there are

  “extraordinary and compelling reasons” to justify her early release under 18 U.S.C.

  § 3582(c)(1)(A)(i).

  II.    Section 3553(a) Factors & Risk of Danger to the Community

         Although there are extraordinary and compelling reasons to support Aruda’s

  early release, Aruda has failed to clear the last hurdle. As noted, the Court may only

  grant Aruda’s motion “after considering the factors set forth in [18 U.S.C. Section]

  3553(a)” and finding that Aruda is “not a danger to the safety of any other person or

  the community, as provided under [18 U.S.C. Section] 3142(g).” See 18 U.S.C.

  § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13.

         Turning to the relevant factors in Section 3553(a), the Court has again

  carefully reviewed the PSR and finds that Aruda’s 130-month sentence is, as it was


  22
    Aruda also alleges that “she is in lockdown, drenched in her own urine and feces” because she
  suffers from urinary and fecal incontinence and has been denied sufficient sanitation supplies.
  Dkt. No. 160 at 6, 9; Dkt. No. 155-7. To the extent this is more than hyperbole, it is a situation
  that can be corrected, and Aruda may challenge the conditions of her confinement as a violation
  of the Eighth Amendment by filing a Bivens complaint against the prison employees responsible.
  See Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 395–96 (1971); Farmer v.
  Brennan, 511 U.S. 825, 830 (1994) (Bivens action against BOP officials); Carlson v. Green, 446
  U.S. 14, 16 n.1, 18–19 (1980) (same). Aruda’s request for immediate release from prison under
  Section 3582(c)(1) is not the appropriate vehicle to remedy this situation. Section 3582(c)(1)
  covers only an inmate’s circumstances that are likely “terminal,” “serious,” and otherwise
  permanent. See U.S.S.G. § 1B1.13 cmt. n.1(A)–(C). The FSA may have expanded an inmate’s
  ability to obtain early release, but the FSA did not make Section 3582 the means to remedy every
  perceived deficiency in an inmate’s conditions of confinement at a BOP facility.
                                                - 17 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 18 of 24         PageID #: 1963




  at sentencing, “sufficient, but not greater than necessary, . . . (A) to reflect the

  seriousness of the offense, to promote respect for the law, and to provide just

  punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

  [and] (C) to protect the public.” See 18 U.S.C. § 3553(a)(2). This becomes even

  more apparent when considering Aruda’s “history and characteristics” and “the

  nature and circumstances” of Aruda’s most recent offense. Id. § 3553(a)(1).

        Aruda has four prior felony convictions: two forgery offenses; a controlled

  substance offense; and one conviction for threatening her prior probation officer.

  Dkt. No. 115, ¶¶ 44–49. Her probation was revoked on three occasions between

  1998 and 2000 for absconding from supervision, testing positive for drug use, and

  committing other crimes. Id. at ¶ 45. Notably, Aruda committed the felony drug

  offenses and terroristic threatening offense while on probation. Moreover, Aruda

  has a long history of methamphetamine abuse, starting in 1996, along with a history

  of noncompliance with drug treatment and positive drug tests. Id. at ¶¶ 75–84. After

  her release from imprisonment in 2004, she reportedly refrained from

  methamphetamine use until 2012, when she began smoking 0.5 gram a day, 4 days

  a week. Id. at ¶ 77. Aruda has been unemployed since 2010, engaging in the illicit

  drug trade to help financially support her family instead of pursuing legitimate

  means. Id. at ¶¶ 25, 77, 89–92. In 2014, Aruda committed the offense for which

  she is now incarcerated; namely, she possessed and intended to distribute over 1,400

                                         - 18 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 19 of 24         PageID #: 1964




  grams of “ice” and 238 grams of generic methamphetamine. Id. at 7–9. Aruda could

  have been sentenced to 151 to 188 months’ imprisonment. Dkt. No. 115, ¶¶ 97, 100.

  But the Court sentenced her to 130 months—almost two years less than the bottom

  end of the Guideline range. The Court did so for a number of the very same reasons

  that Aruda now raises (e.g., family support, remorse, college coursework). Dkt. No.

  121 at 3. This does not justify a further reduction in her sentence.

            The Court acknowledges that in the 59 months Aruda has been incarcerated,

  she has earned her GED; completed a significant number of other educational and

  drug-treatment programs; and worked as a suicide watch companion.23 While

  commendable, these facts speak to just one factor. See 18 U.S.C. § 3553(a)(2)(D).

  And the Court was already aware of, and accounted for, the same health concerns

  Aruda now raises, with the exception that Aruda is experiencing incontinence and

  has gained 22 pounds, spurring her claim of obesity. Compare Dkt. No. 115, ¶ 67,

  with, Dkt. No. 160-14 at 3. These new circumstances, even when combined with

  concerns about the coronavirus pandemic, do not justify a further reduction in her

  sentence.

            Aruda has served approximately 59 months of her 130-month sentence.

  Releasing her now would result in a sentence well below the mandatory minimum

  term applicable to her offense and would undoubtedly result in an “unwarranted


  23
       See Dkt. Nos. 155-9; 155-10; 155-12
                                             - 19 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 20 of 24             PageID #: 1965




  sentence disparit[y] among defendants with similar records who have been found

  guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6). Thus, as the Court found on

  December 7, 2015, when sentencing Aruda, the Court concludes today that 130

  months’ imprisonment is sufficient but not greater than necessary to achieve the

  statutory purposes of sentencing.

            Further, even assuming arguendo that the sentencing factors weighed in favor

  of Aruda’s immediate release, Aruda is not entitled to such relief because the Court

  cannot conclude that Aruda does not pose a “danger to the safety of . . . the

  community, as provided under [18 U.S.C. Section] 3142(g).”24 Aruda argues that

  she is not such a danger because “there were no allegations of violence during her

  offense”; “her conduct did not involve firearms”; and she did not have a leadership

  role. Dkt. No. 160 at 11–12. That may very well be true, but a history of violence

  and firearms is not the only measure of dangerousness under Section 3142(g). The

  list of factors under Section 3142(g) includes:

            (1) the nature and circumstances of the offense charged, including
            whether the offense is a crime of violence, a violation of [18 U.S.C. §
            1591], a Federal crime of terrorism, or involves a minor victim or a
            controlled substance, firearm, explosive, or destructive device;

            (2) the weight of the evidence against the person;

            (3) the history and characteristics of the person, including—



  24
       See 18 U.S.C. § 3582(c)(1); U.S.S.G. § 1B1.13.
                                                 - 20 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 21 of 24           PageID #: 1966




               (A) the person’s character, physical and mental condition,
               family ties, employment, financial resources, length of
               residence in the community, community ties, past conduct,
               history relating to drug or alcohol abuse, criminal history,
               and record concerning appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the
               person was on probation, on parole, or on other release pending
               trial, sentencing, appeal, or completion of sentence for an offense
               under Federal, State, or local law; and

        (4) the nature and seriousness of the danger to any person or the community
        that would be posed by the person’s release.

  18 U.S.C. § 3142(g) (emphasis added).

        Here, Aruda’s conviction involved a significant quantity of a “controlled

  substance”; the “weight of the evidence” against Aruda was undeniable; and she has

  a long history of drug-related offenses. Although it appears Aruda has the support

  of her husband’s family and has been classified by the BOP as a low risk for

  recidivism, Dkt. Nos. 155-12; 155-11, this snapshot says little about Aruda’s

  propensity to endanger the community with narcotics when she has been

  incarcerated for a relatively short period of time. Despite having previously served

  lengthy terms of incarceration, followed by numerous opportunities under court

  supervision and drug treatment, Aruda’s involvement in the instant offense and her

  continued drug use suggest that she was not deterred by her contact with the criminal

  justice system. In fact, Aruda was allowed release on bail during the pretrial phase

  for the instant offense, a period of time when the Court would have expected Aruda

                                          - 21 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 22 of 24                     PageID #: 1967




  to be on her best behavior, but she relapsed not once, but twice, resulting in the

  revocation of her bail. Dkt. No. 115, ¶¶ 7, 7a. Moreover, since Aruda has been in

  BOP custody, she has hardly been the model prisoner suggested by her briefs,

  instead engaging in conduct that resulted in prison discipline on multiple occasions.

  She was found in possession of a non-hazardous tool and lost 14 days of “good

  conduct time”; she misused authorized medication and refused to obey an order,

  which cost her 30 days of commissary privileges; and she failed to stand count,

  resulting in the imposition of 10 extra hours of duty. Dkt. No. 159-3; Dkt. No. 159

  at 12. Considering the foregoing, collectively, the Court finds that if released at this

  time, Aruda remains a danger to the community. Accordingly, Arruda’s request for

  a sentence reduction is DENIED.25

         To the extent Aruda requests that the Court convert the remainder of her

  sentence to a period of home confinement, Dkt. No. 155 at 1–2; Dkt. No. 160 at 14,

  the Court lacks the authority to do so. By its terms, Section 3582(c)(1)(A) only



  25
    See, e.g., United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *1, *3–4
  (D. Idaho Apr. 7, 2020) (denying compassionate release to 70-year-old inmate who was blind in
  one eye, suffering from atrial fibrillation and stage 4 kidney disease, and had served 146 months
  of his 240-month sentence (previously reduced from 264 months) for distributing
  methamphetamine near a school and unlawful possession of a firearm because, if released, he
  would “pose a danger to the community”); Singui, 2020 WL 2523114, at *4–5 (denying diabetic
  inmate’s coronavirus-based early release motion because there were “no current reported
  infections” at the inmate’s facility and he “still pose[d] a danger to the community.”); United
  States v. Hembry, No. 12-CR-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal. Apr. 10, 2020)
  (denying motion for compassionate release to inmate with diabetes based on COVID-19 risks
  because the inmate was “housed at a facility with no reported infections” and he still “pose[d] a
  danger to the community”).
                                                - 22 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 23 of 24                    PageID #: 1968




  permits a court to “reduce the term of imprisonment.” “The [BOP] has the statutory

  authority to choose the locations where prisoners serve their sentence.” United

  States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (citing 18 U.S.C. § 3621(b)

  (“The [BOP] shall designate the place of the prisoner’s imprisonment.”)); 18 U.S.C.

  § 3624(c)(2) (establishing the BOP’s authority to place an inmate in “home

  confinement”).26      Of course, a sentencing court may make a “non-binding”

  recommendation to the BOP regarding where an inmate’s sentence should be served.

  Ceballos, 671 F.3d at 855 (citing 18 U.S.C. § 3621(b)). As a discretionary matter,

  however, the Court declines to make such a recommendation here, given the evident

  danger Aruda poses to the community, and leaves that decision, if and when

  applicable, to the BOP.

  //


  //


  //


  26
    See also Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,
  § 12003(b)(2), 134 Stat. 281, 515–17 (2020) (granting the BOP Director the authority to
  “lengthen the maximum amount of time for which the Director is authorized to place a prisoner
  in home confinement under . . . [18 U.S.C. Section] 3624(c)(2)],” so long as “the Attorney
  General finds that emergency conditions will materially affect the functioning of the Bureau.”);
  Memorandum from Attorney Gen. to Director of Bureau of Prisons, Prioritization of Home
  Confinement As Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020),
  https://www.justice.gov/file/1262731/download; COVID-19 Coronavirus: COVID-19 Home
  Confinement Information, BOP, https://www.bop.gov/coronavirus/ (last visited July 16, 2020)
  (reporting that since March 26, 2020, the BOP has placed 6,979 inmates on home confinement).
                                               - 23 -
Case 1:14-cr-00577-DKW Document 164 Filed 07/17/20 Page 24 of 24   PageID #: 1969




                                 CONCLUSION

        For the reasons set forth herein, Defendant’s motion for compassionate

  release, Dkt. No. 155, is DENIED.

        IT IS SO ORDERED.

        DATED: July 17, 2020 at Honolulu, Hawai‘i.




  United States of America vs. Patricia Aruda; Cr No. 14-00577 DKW;
  ORDER DENYING DEFENDANT’S MOTION FOR A SENTENCE
  REDUCTION




                                      - 24 -
